K. K. HALL, Circuit Judge,
concurring:
I join in the majority opinion because I think the law mandates its result. But in concurrence I must note plaintiffs state in their complaint that the constitutional deprivations they suffered have been effectuated primarily by the design of a loop in a town sewage system which they admit serves an engineering design function but which inflicts upon them a high sewage assessment. Such an allegation indicates that the underlying dispute concerns the reasonableness of town sewer charges and, therefore, is one which should be settled in state court.